DETAILED ACTION
This Office Action is in response to Amendment filed May 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, because Applicants elected Group I claims in the Election filed November 29, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 6, it is not clear what “a hydrogen-containing gas” recited on line 18 refers to, because (a) there are numerous, if not an infinite number of, hydrogen-containing gases such as H2, H2O, HCl and CH4, (b) it is not clear whether any arbitrary “hydrogen-containing gas” can cause the claimed catalytic reaction with the gate material, (c) for example, it is not clear whether a hydrogen-containing gas such as H2 can cause the claimed catalytic reaction, whether a hydrogen-containing gas such as H2O can cause the claimed catalytic reaction, whether a hydrogen-containing gas such as HCl can cause the claimed catalytic reaction, whether a hydrogen-containing gas such as CH4 can cause the claimed catalytic reaction, etc., and (d) if not all of the hydrogen-containing gases can cause the claimed catalytic reaction, and thus only certain hydrogen-containing gas(es) cause(s) the claimed catalytic reaction, claim 6 would be indefinite for not claiming the most critical and essential feature to the practice of the claimed invention since it appears that at least some of hydrogen-containing gases may be non-reactive or inert with the gate material.
(2) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what the gate material and the hydrogen-containing gas are, because (a) not all gate materials will have the claimed catalytic reaction with a certain hydrogen-containing gas, (b) not all hydrogen-containing gases will have the claimed catalytic reaction with a certain gate material, and (c) therefore, there should be a limited number of pairs of the gate material and the hydrogen-containing gas.
(3) Regarding claims 6 and 9, it is not clear whether any of the material composition recited in claim 9 can cause the claimed catalytic reaction with any arbitrary “hydrogen-containing gas” recited in claim 6, or it is not clear whether the material composition recited in claim 9 can cause the claimed catalytic reaction with only certain, but not claimed, hydrogen-containing gases, rendering both claims 6 and 9 indefinite.
(4) Also regarding claim 6, it is not clear what the limitation “a material having a catalytic reaction with a hydrogen-containing gas and changing a concentration of the two-dimensional electron gas (emphasis added)” recited on lines 18-19 suggests, because (a) it is not clear whether the underlined limitation cited above suggests that the material of the gate automatically and spontaneously has the claimed catalytic reaction with an unspecified hydrogen-containing gas at room temperature and under 1 atmospheric pressure, or it is not clear whether a special reaction condition is required for the claimed catalytic reaction, and (b) for example, it does not appear that, when, for example, a gate material of Pt and H2 are in contact with each other at room temperature and under 1 atmospheric pressure, there would be any catalytic reaction between them since otherwise all of the H2 in the air would be adsorbed onto Pt, and there would be no H2 in the air.
(5) Further regarding claim 6, it is not clear what the limitation “a material having a catalytic reaction with a hydrogen-containing gas and changing a concentration of the two-dimensional electron gas (emphases added)” recited on lines 18-19 suggests, because (a) it appears that Applicants claim that the gate material itself changes the concentration of the two-dimensional electron gas even before the claimed catalytic reaction, which may not be compliant with the written description requirement, and (b) in other words, what Applicants claim is that material of the gate 19 shown in Fig. 3 of current application already changed the concentration of the two-dimensional electron gas 14 even before any chemical reaction shown in Fig. 4 of current application occurs.
Claims 7-12 depend on claim 6, and therefore, claims 7-12 are also indefinite.
(6) Regarding claim 9, it is not clear what the limitation “any combination selected from: Pt, IrPt, PdAg, Au, Pd, Cu, Cr or Ni” suggests, because (a) this limitation does not appear to be grammatical, and (b) it appears that Applicants claim that Pt, IrPt, PdAg, Au, Pd, Cu, Cr or Ni is already a combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2011/0088456) in view of (Florenza et al. (US 2022/0093779) and further in view of) Gu et al. (US 9,470,650)
In the below prior art rejection, the claim limitations “passivation”, “source”, “drain”, “gate”, “protective” and other functional languages specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 6, Ren et al. disclose a detector (Fig. 4) based on a gallium nitride-based enhancement-mode device, comprising: a substrate (Substrate); a thin barrier heterojunction (composite structure of GaN and AlGaN) epitaxial on the substrate ([0027]) and comprising from bottom to top a GaN buffer layer (GaN) and a thin barrier layer (AlGaN), because the word “thin” can be broadly interpreted, a two-dimensional electron gas (2DEG) existing inside the GaN buffer layer close to an interface of the thin barrier heterojunction (interface of GaN and AlGaN), see Fig. 4 where the 2DEG is inside the GaN buffer layer; a passivation layer (bottom portion of SiNx below top surface level of three Ohmic metals) formed on the thin barrier heterojunction, which is directed to an intended use as discussed above because the bottom portion of the SiNx layer below the top surface level of three Ohmic metals passivates the thin barrier heterojunction, and comprising several spaced apart opening regions (openings for three Ohmic metals and two Oxides + Pt), the opening regions comprising a source opening region (region of one of three Ohmic metals), which is directed to an intended use as discussed above, a drain opening region (region of another of three Ohmic metals), which is also directed to an intended use as discussed above, and a gate opening region (region of one of two Oxides + Pt), which is also directed to an intended use as discussed above; a source (one of three Ohmic metals) formed in the source opening region, which is directed to an intended use, and in contact with the thin barrier layer (AlGaN) at its bottom; a drain (another of three Ohmic metals) formed in the drain opening region, which is also directed to an intended use as discussed above, and in contact with the thin barrier layer at its bottom; a protective layer (top portion of SiNx above top surface level of three Ohmic metals) formed on the source, the drain and the passivation layer, which is directed to an intended use as discussed above because the top portion of the SiNx layer above the top surface level of three Ohmic metals protects the underlying device structure; and a gate (composite structure of Oxide and Pt) filled in the gate opening region, which is directed to an intended use as discussed above, and extending onto or toward the protective layer (top portion of SiNx above top surface level of three Ohmic metals), the gate in contact with the thin barrier layer (AlGaN) at its bottom and having a material (Pt or composite material of Oxide and Pt) inherently having a catalytic reaction with a hydrogen-containing gas, because (a) Applicants do not specifically claim what “a hydrogen-containing gas” refers to, and this limitation is indefinite as discussed above, (b) Pt is a well-known catalyst for a certain chemical reaction, and (c) Applicants claim Pt as a gate material in claim 9, and inherently changing a concentration of the two-dimensional electron gas, because (a) this limitation is indefinite as discussed above, (b) Applicants do not specifically claim to what degree the concentration of the two-dimensional electron gas changes, and when the concentration of the two-dimensional gas changes under what condition(s), (c) when the charges in the gate 19 shown in Fig. 4 of current application are created inside the Pt layer in Fig. 4 of Ren et al. since both Applicants and Ren et al. disclose Pt as a gate electrode material, the charge distribution in the Oxide of Ren et al. will inherently change since the opposite charges in the Oxide will be attracted toward the Pt layer, while the same charges in the Oxide will be repelled toward the AlGaN layer, which in turn will inherently change the concentration of the two-dimensional electron gas, and (d) the limitation “changing a concentration of the two-dimensional electron gas” is also directed to an intended use.
(If Applicants can prove or show that it is not inherent that the gallium nitride-based device disclosed by Ren et al. is not a gallium nitride-based enhancement-mode device, it would still have been obvious that the gallium nitride-based device disclosed by Ren et al. can be a gallium nitride-based enhancement-mode device, because (a) there are only two types of gallium nitride-based devices, i.e. a depletion mode device and an enhancement mode device, which can be interchangeably employed according to the applications and required electrical characteristics, and (b) for example, Florenza et al. (US 2022/0093779) disclose that the gallium nitride-based device shown in Fig. 1 of Florenza et al. comprising a gate oxide (137) is an enhancement-mode device ([0032] of Florenza et al.; and Gu et al. disclose a detector based on a gallium-nitride-based enhancement-mode device (Fig. 1))
Ren et al. (in view of Florenza et al. and further in view of Gu et al.) differ from the claimed invention by not showing that the thin barrier has a thickness of less than 10 nm.
Gu et al. disclose a gallium-nitride-based enhancement-mode device (Fig. 1), comprising a thin barrier layer (108) having a thickness in a range of about 2 nm to about 200 nm (col. 5, lines 17-19).
Since both Ren et al. (in view of Florenza et al. and further in view of Gu et al.) and Gu et al. teach a gallium nitride-based enhancement-mode device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thin barrier disclosed by Ren et al can have a thickness of less than 10 nm as disclosed by Gu et al., because (a) the thickness of the thin barrier should be controlled to optimize the concentration of the two-dimensional electron gas, which will determine the electrical characteristics of the claimed detector and gallium nitride-based enhancement mode device, and (b) the claim is prima facie obvious without showing that the claimed range of the thickness of the thin barrier layer achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 7-12, Ren et al. further disclose that the detector (Fig. 4) is used to detect a H concentration of a hydrogen-containing gas (Title), which is also directed to an intended use of the detector (claim 7), wherein interface charges at an interface between the gate (composite structure of Oxide and Pt) and the thin barrier layer (AlGaN) are inherently affected by the H concentration of the hydrogen-containing gas, leading to a change in the concentration of the two-dimensional electron gas, because (a) Applicants do not specifically claim how and how much the interface charges are affected by the H concentration of the hydrogen-containing gas, (b) Applicants do not specifically claim what the claimed “hydrogen-containing gas” is, and (c) therefore, there should inherently be a certain hydrogen-containing gas whose H concentration would affect the interface charges, and further a change in a current between the source and the drain, which is directed to an intended use (claim 8), the gate (Pt or composite structure of Oxide and Pt) is a monolayer film formed by any selected from: Pt, IrPt, PdAg, Au, Pd, Cu, Cr or Ni, or a multilayer metal film formed by any combination selected from Pt, IrPt, PdAg, Au, Pd, Cu, Cr or Ni, which is indefinite as discussed above under 35 USC 112(b) rejections (claim 9), the thin barrier layer (AlGaN) is formed by a material of Al(In, Ga)N, comprising any selected from: an AlGaN or AllnN ternary alloy layer, or an AllnGaN quaternary alloy layer (claim 10), wherein: when the thin barrier layer (AlGaN) is an AlGaN ternary alloy layer, an Al composition is fixed and is between 0% and 100%, because Ren et al. do not disclose varying the Al composition of the AlGaN layer, or the Al composition gradually decreases from y1% down to x1%, along from the bottom to the top of the thin barrier layer, where x1 and y1 are between 0 and 100; when the thin barrier layer is an AllnN ternary alloy layer, the Al composition is fixed and is between 75% and 90%, or the Al composition gradually decreases from y2% down to x2%, along from the bottom to the top of the thin barrier layer, where x2 and y2 are between 0 and 100; or when the thin barrier layer is an AllnGaN quaternary alloy layer, the respective composition of Al, In, and Ga is fixed or changed (claim 11), and the gate opening region (region of one of two Oxides + Pt) is arranged at any position between the source (one of three Ohmic metals) and the drain (another of three Ohmic metals) (claim 12).

Response to Arguments
Applicants’ arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments that the claimed invention is an enhancement-mode device rather than a depletion-mode device in the REMARKS filed May 27, 2022 are not persuasive, because (a) Applicants did not originally disclose how the claimed enhancement-mode device can function as an enhancement-mode device, and (b) rather, the claimed enhancement-mode device just looks like a device shown in Fig. 4 of Ren et al.  On the other hand, Florenza et al. (US 2022/0093779) disclose that the gallium nitride-based device shown in Fig. 1 of Florenza et al. comprising a gate oxide (137) is an enhancement-mode device ([0032] of Florenza et al.), and Gu et al. also disclose a gallium nitride-based enhancement mode device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shima-Edelstein et al. (US 11,195,933)
Udrea et al. (US 11,067,422)
Ren et al. (US 8,222,041)
Garcia et al. (US 7,868,354)
Johnson et al. (US 7,361,946)
Sandvik et al. (US 7,053,425)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K./Primary Examiner, Art Unit 2815                                              /JAY C KIM/                                                                                     Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                                   July 7, 2022